DETAILED ACTION
Claims 1, 2, 5-9, 11-17, and 21-26 are pending. Claims 1, 5-7, 11, 12, 14, and 21 are amended. Claims 4, 19-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on October 21, 2022.  As directed by the amendment: claims 1, 5-7, 11, 12, 14, and 21 have been amended, claims 4 and 19-20 have been cancelled, and claims 23-26 have been added.  Thus, claims 1, 2, 5-9, 11-17, and 21-26 are presently pending in this application.
Applicant’s amendment to the specification has overcome the specification objections.
Applicant’s amendment to the claims has overcome the 35 USC §112(a) and (b) rejections however, additional rejections are made as detailed below.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 22, 25, 26 are objected to because of the following informalities:  claim 22 recites “cc/cm2/s” in lines 4 and 7 which should be “cc/cm2/s”;  claim 25 recites “cc/cm2/s” in lines 4 and 7 which should be “cc/cm2/s”; claim 26 recites “surrface" which should be “surface” in the second to last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 11, 22, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites that “an edge portion” however and edge portion has already been recited in claim 1 line 18 such that it is unclear if the edge portion is the same or different.  The examiner has interpreted this recitation of “an edge portion” as “a section of the edge portion”. 
Claim 11 recites that the air permeability of the inner fabric is in a range of 1 to 50 cc/cm2/s in accordance with the Frazier method of air permeability standards.  The inner fabric, however, is not a monolithic material, but rather explicitly includes different regions of different air permeability.  It is therefore unclear which portion of the inner fabric is being tested.  Is it the first region, the second region, or a portion of the first region and the second region?  Because the testing parameters have not been particular pointed out it is unclear which material would satisfy this limitation.
Claim 22 recites that the air permeability of the inner fabric is in a range of 1 to 50 cc/cm2/s in accordance with the Frazier method of air permeability standards.  The inner fabric, however, is not a monolithic material, but rather explicitly includes different regions of different air permeability.  It is therefore unclear which portion of the inner fabric is being tested.  Is it the first region, the second region, or a portion of the first region and the second region?  Because the testing parameters have not been particular pointed out it is unclear which material would satisfy this limitation.
Claim 25 recites that the air permeability of the inner fabric is in a range of 1 to 50 cc/cm2/s in accordance with the Frazier method of air permeability standards.  The inner fabric, however, is not a monolithic material, but rather explicitly includes different regions of different air permeability.  It is therefore unclear which portion of the inner fabric is being tested.  Is it the first region, the second region, or a portion of the first region and the second region?  Because the testing parameters have not been particular pointed out it is unclear which material would satisfy this limitation.
Claim 26 recites that the air permeability of the inner fabric is in a range of 1 to 50 cc/cm2/s in accordance with the Frazier method of air permeability standards.  The inner fabric, however, is not a monolithic material, but rather explicitly includes different regions of different air permeability.  It is therefore unclear which portion of the inner fabric is being tested.  Is it the first region, the second region, or a portion of the first region and the second region?  Because the testing parameters have not been particular pointed out it is unclear which material would satisfy this limitation.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 13, 14, 11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif et al. (US 5564124).
Regarding claim 1, Elsherif describes a garment (garment 10), comprising: 
a blower device (blower 11) having an inlet (intake 84) and an outlet (outlet 54); 
an outer fabric (outer layer 20); and 
an inner fabric (inner layer 18 along with pads at openings 34a, 36a, 38a, 40a, 42a) attached to the outer fabric (joined at sealed edge 501), wherein: 
the outer fabric has a mounting part (downward extension 27) to which the blower device is removably mountable (garment is disposable while the blow is reused, thus the blower is removable, col. 8, ll. 65-67- col. 9, ll. 1-2); 
the blower device, the outer fabric and the inner fabric are configured such that: 
when the blower device (11) is mounted to the mounting part, the inlet is on an outer side of the outer fabric (see Figs. 1-3, is on an outer side) and the outlet is on an inner fabric side of the outer fabric (see Figs. 1-3, is on an inner side); 
an internal space (interior space 25) is defined between the outer fabric (20) and the inner fabric (18); and 
ambient air that passes through the outlet by driving of the blower device flows into the internal space (air flows into this space); 
the inner fabric is attached to the outer fabric along an edge portion (attached at seam 501) of the inner fabric (18, see Fig. 5); 
the inner fabric (18, 34a, 36a, 38a, 40a, 42a)  includes a first region (18) and a second region (34a, 36a, 38a, 40a, 42a); 
the second region (i) has a higher air permeability (permeable v. impermeable, col. 3, ll. 17-26)  than the first region and (ii) is bounded on edges and surrounded by the first region (18 secured to 20 along the edges at 501, see Fig. 5, see Fig. 4, surrounds) and the edge portion; and an entirety of a surface area of the first region is larger than an entirety of a surface area of the second region (18 is larger than the opening regions 34a, 36a, 38a, 40a, 42).
Elsherif does not explicitly describe the internal space is configured such that, when the garment is not worn and the blower device delivers the ambient air into the internal space at an air volume Q (cubic meter per minute: m3/min), the air volume Q and an internal pressure P (pascal: Pa) of the internal space satisfy a relationship of P > 1.1Q2.
Elsherif does describe however, that this relationship is a result effective variable, wherein changing the size, shape, and porosity of the foam sheets are utilized to provide the particular rate in both volume and velocity of air and particular pressure (see Elsherif, col. 4, ll. 21-50 describing changing the porosity and providing sufficient pressure, but not too much to provide excessive puffing).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and shape of particular areas of Elsherif, for the purpose of arriving at the particular desired flow rate of a particular user and desired “puffing” to provide a comfortable garment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 2, the garment of Elsherif as modified describes the limitation of claim 2 but does not explicitly describe wherein the internal space is configured such that the air volume Q and the internal pressure P satisfy a relationship of P≥1.4Q2.  
Elsherif does describe however, that this relationship is a result effective variable, wherein changing the size, shape, and porosity of the foam sheets are utilized to provide the particular rate in both volume and velocity of air and particular pressure (see Elsherif, col. 4, ll. 21-50 describing changing the porosity and providing sufficient pressure, but not too much to provide excessive puffing).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and shape of particular areas of Elsherif, for the purpose of arriving at the particular desired flow rate of a particular user and desired “puffing” to provide a comfortable garment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 5, the garment of Elsherif as modified describes the limitations of claim 5 but does not explicitly describe wherein the air permeability of the first region of the inner fabric, measured by testing a requisite number of samples of the first region in accordance with the Frazier method of the air permeability standards of JIS L1096 (1990), is in a range of 1 to 50 cc/cm2/s. 
Elsherif does, however, set forth that porosity (and thus the permeability) is a result effective variable, wherein changing the porosity is utilized to provide the particular rate in both volume and velocity of air and thus the amount of cooling/ventilation at each surface (see Elsherif, col. 4, ll. 21-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and thus the permeability of particular areas of Elsherif, for the purpose of arriving at the particular desired flow rate of a particular user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 7, the garment of Elsherif includes wherein the second region (34a, 36a, 38a, 40a, 42a) is configured to be a region of the inner fabric which corresponds to at least one of a circumference of a neck (38A), a base of an arm (34A, 36A) and a chest (40A, 42A) of a wearer wearing the garment.  
Regarding claim 8, the garment of Elsherif as modified includes wherein an edge portion of the inner fabric is attached to the outer fabric so as to be entirely unopenable, or such that a portion of the edge portion that is less than 100% of the edge portion is openable and closable (see annotated Fig. 4).  

    PNG
    media_image1.png
    396
    684
    media_image1.png
    Greyscale

Regarding claim 9, the garment of Elsherif as modified includes wherein the garment (10) is configured such that, when the garment is worn by a wearer and the blower device (11) delivers the ambient air into the internal space, the pressure of the internal space is higher than a pressure of a space between the inner fabric and a body of the wearer (inasmuch as understood this is dependent on the size of a wearer, a very small wearer wearing a large garment would have virtually no pressure between the inner fabric and the body of the wearer). 
Regarding claim 13, the garment of Elsherif includes wherein an air permeability of the outer fabric (20) is lower than an air permeability of the inner fabric (18, 34a, 36a, 38a, 40a, 42a) (18 and 20 can be the same material while 34a, 36a, 38a, 40a, 42a are more porous, as outer fabric 20 does not include any porous areas the outer fabric would have a lower air permeability than the inner fabric, col. 5, ll. 23-27).  
Regarding claim 14, the garment of Elsherif as modified includes wherein: the outer fabric includes a back body portion (see Fig. 3) and a front body portion (see Fig. 1), the inner fabric (18) is attached to the outer fabric (20) so as to cover at least a portion of the back body portion (is attached and covers the back body portion, see Fig. 4), and a first opening (see annotated Fig. 4) is a straight slit along the edge portion in a lower end portion of the inner fabric which covers the back body portion.

    PNG
    media_image2.png
    361
    433
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    334
    401
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    396
    666
    media_image4.png
    Greyscale


Regarding claim 11, Elsherif describes a garment (garment 10) to which a blower device (blower 11) having an inlet (intake 84) and an outlet (outlet 54) is removably mountable (garment is disposable, the blower is not, thus the blower is removable, col. 8, ll. 65-67- col. 9, ll. 1-2), the garment comprising: 
an outer fabric (outer layer 20); and 
an inner fabric (inner layer 18 along with pads at openings 34a, 36a, 38a, 40a, 42a) attached to the outer fabric (joined at sealed edge 501), wherein:
the outer fabric has a mounting part (downward extension 27) to which the blower device is removably mountable; 
the inner fabric and the outer fabric are configured such that: 
the inner fabric (18) and the outer fabric (20) are configured such that: 
when the blower device (11) is mounted to the mounting part, the inlet is on an outer side of the outer fabric (see Figs. 1-3, is on an outer side) and the outlet is on an inner fabric side of the outer fabric (see Figs. 1-3, is on an inner side); 
an internal space (interior space 25) is defined between the outer fabric (20) and the inner fabric (18); and 
ambient air that passes through the outlet by driving of the blower device mounted to the mounting part flows into the internal space (air flows into this space); 
air permeability of the inner fabric (18, 34a, 36a, 38a, 40a, 42a), is higher than air permeability of the outer fabric (20, inner fabric includes the portions 34a, 36a, 38a, 40a, 42a which outer fabric 20 does not include and thus the inner fabric has a higher air permeability); 
the inner fabric is attached to the outer fabric along an edge portion (attached at seam 501) of the inner fabric (18, see Fig. 5); 
the inner fabric (18, 34a, 36a, 38a, 40a, 42a) includes a first region (18) and a second region (34a, 36a, 38a, 40a, 42a); 
the second region (i) has a higher air permeability (permeable v. impermeable, col. 3, ll. 17-26)  than the first region and (ii) is bounded on edges and surrounded by the first region (18 secured to 20 along the edges at 501, see Fig. 5, see Fig. 4, surrounds) and the edge portion; and an entirety of a surface area of the first region is larger than an entirety of a surface area of the second region (18 is larger than the opening regions 34a, 36a, 38a, 40a, 42).
The garment of Elsherif does not explicitly describe air permeability of the inner fabric, measured by testing a requisite number of samples of the inner fabric in accordance with the Frazier method of the air permeability standards of JIS L1096 (1990), is in a range of 1 to 50 cc/cm2/s.
It is noted that different areas of the inner fabric are recited, so the air permeability of the inner fabric depends on which portion of the inner fabric is cut to the particular size and tested according to the Frazier method.  
Elsherif does, however, set forth that porosity (and thus the permeability) is a result effective variable, wherein changing the porosity is utilized to provide the particular rate in both volume and velocity of air and thus the amount of cooling/ventilation at each surface (see Elsherif, col. 4, ll. 21-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and thus the permeability of particular areas of Elsherif, for the purpose of arriving at the particular desired flow rate of a particular user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).

Regarding claim 26, Elsherif describes a garment (garment 10) to which a blower device (blower 11) having an inlet (intake 84) and an outlet (outlet 54) is removably mountable (garment is disposable, the blower is not, thus the blower is removable, col. 8, ll. 65-67- col. 9, ll. 1-2), the garment comprising: 
an outer fabric (outer layer 20); and 
an inner fabric (inner layer 18 along with pads at openings 34a, 36a, 38a, 40a, 42a) attached to the outer fabric (joined at sealed edge 501), wherein:
the outer fabric has a mounting part (downward extension 27) to which the blower device is removably mountable; 
the inner fabric (18) and the outer fabric (20) are configured such that: 
when the blower device (11) is mounted to the mounting part, the inlet is on an outer side of the outer fabric (see Figs. 1-3, is on an outer side) and the outlet is on an inner fabric side of the outer fabric (see Figs. 1-3, is on an inner side); 
an internal space (interior space 25) is defined between the outer fabric (20) and the inner fabric (18); and 
ambient air that passes through the outlet by driving of the blower device mounted to the mounting part flows into the internal space (air flows into this space); 
the inner fabric is attached to the outer fabric along an edge portion (attached at seam 501) of the inner fabric (18, see Fig. 5); 
the inner fabric (18, 34a, 36a, 38a, 40a, 42a) includes a first region (18) and a second region (34a, 36a, 38a, 40a, 42a); 
the second region (i) has a higher air permeability (permeable v. impermeable, col. 3, ll. 17-26) than the first region and (ii) is bounded on edges and surrounded by the first region (18 secured to 20 along the edges at 501, see Fig. 5, see Fig. 4, surrounds) and the edge portion; and an entirety of a surface area of the first region is larger than an entirety of a surrface area of the second region (18 is larger than the opening regions 34a, 36a, 38a, 40a, 42).
The garment of Elsherif does not explicitly describe air permeability of the inner fabric, measured by testing a requisite number of samples of the inner fabric in accordance with the Frazier method, is in a range of 1 to 50 cc/cm2/s and higher than air permeability of the outer fabric.
It is noted that different areas of the inner fabric are recited, so the air permeability of the inner fabric depends on which portion of the inner fabric is cut to the particular size and tested according to the Frazier method.  
The inner layer of Elsherif includes the first region 18 and second region 34a, 36a, 38a, 40a, 42a, the second region has a higher air permeability than the outer fabric.  The material of the second region however, does not explicitly describe that the air permeability is a range of 1 to 50 cc/cm2/s.
Elsherif does, however, set forth that porosity (and thus the permeability) is a result effective variable, wherein changing the porosity is utilized to provide the particular rate in both volume and velocity of air and thus the amount of cooling/ventilation at each surface (see Elsherif, col. 4, ll. 21-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and thus the permeability of particular areas of Elsherif, for the purpose of arriving at the particular desired flow rate of a particular user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif et al. (US 5564124) in view of Chen (US 20160270457).
Regarding claim 6, the garment of Elsherif describes wherein: the first region (18) is made of a woven fabric other than the mesh fabric, a knit fabric, or a nonwoven fabric (spun-bonded polyester, col. 5, ll. 22-25).
Elsherif does not explicitly describe that the second region is a mesh portion made of a mesh fabric, however, Elsherif does describe that other materials may be utilized (col. 8, ll. 46-49).
In related art, Chen describes a porous mesh material in inner lining layer 12 which includes multiple mesh layers.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the foam layer of Elsherif to be formed of the mesh material of Chen as such a modification is a simple substitution of one known equivalent element for another to obtain predictable results (see MPEP 2144.06). 

Regarding claim 23, Elsherif describes a garment (garment 10), comprising: 
a blower device (blower 11) having an inlet (intake 84) and an outlet (outlet 54); 
an outer fabric (outer layer 20); and 
an inner fabric (inner layer 18 along with pads at openings 34a, 36a, 38a, 40a, 42a) attached to the outer fabric (joined at sealed edge 501), wherein: 
the outer fabric has a mounting part (downward extension 27) to which the blower device is removably mountable (garment is disposable while the blow is reused, thus the blower is removable, col. 8, ll. 65-67- col. 9, ll. 1-2); 
the blower device, the outer fabric and the inner fabric are configured such that: 
when the blower device (11) is mounted to the mounting part, the inlet is on an outer side of the outer fabric (see Figs. 1-3, is on an outer side) and the outlet is on an inner fabric side of the outer fabric (see Figs. 1-3, is on an inner side); 
an internal space (interior space 25) is defined between the outer fabric (20) and the inner fabric (18); and 
ambient air that passes through the outlet by driving of the blower device flows into the internal space (air flows into this space); 
the inner fabric (18, 34a, 36a, 38a, 40a, 42a) includes a high permeability portion (34a, 36a, 38a, 40a, 42a) and a non- mesh portion made of a woven fabric other than the mesh fabric, a knit fabric or a non-woven fabric (spun-bonded polyester, col. 5, ll. 22-25); 
the high permeability portion (34a, 36a, 38a, 40a, 42a) has a higher air permeability than the non-mesh portion (permeable v. impermeable, col. 3, ll. 17-26); and an entirety of a surface area of the non-mesh portion is larger than an entirety of a surface area of the high permeability portion (18 is larger than the opening regions 34a, 36a, 38a, 40a, 42). 
Elsherif does not explicitly describe the internal space is configured such that, when the garment is not worn and the blower device delivers the ambient air into the internal space at an air volume Q (cubic meter per minute: m3/min), the air volume Q and an internal pressure P (pascal: Pa) of the internal space satisfy a relationship of P > 1.1Q2.
Elsherif does describe however, that this relationship is a result effective variable, wherein changing the size, shape, and porosity of the foam sheets are utilized to provide the particular rate in both volume and velocity of air and particular pressure (see Elsherif, col. 4, ll. 21-50 describing changing the porosity and providing sufficient pressure, but not too much to provide excessive puffing).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and shape of particular areas of Elsherif, for the purpose of arriving at the particular desired flow rate of a particular user and desired “puffing” to provide a comfortable garment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Elsherif does not explicitly describe that the higher permeability portion is a mesh portion made of a mesh fabric, however, Elsherif does describe that other material may be utilized (col. 8, ll. 46-49).
In related art, Chen describes a porous mesh material in inner lining layer 12 which includes multiple mesh layers.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the foam layer of Elsherif to be formed of the mesh material of Chen as such a modification is a simple substitution of one known equivalent element for another to obtain predictable results (see MPEP 2144.06). 
Claims 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherif et al. (US 5564124) in view of Parish et al. (US 20140137569) as evidenced by IDFL (see PTO-892 for URL)
Regarding claim 22, as applied to claim 13, the garment of Elsherif describes the limitations of claim 22 but does not explicitly describe wherein: the air permeability of the outer fabric, measured by testing a requisite number of samples of the outer fabric in accordance with the Frazier method of the air permeability standards of JIS L1096 (1990), is between 0.05-20 cc/cm2/s, and the air permeability of the inner fabric, measured by testing the requisite member of samples of the inner fabric in accordance with the Frazier method of the air permeability standards of JIS L1096 (1990), is between 1.0-50 cc/cm2/s.  
It is noted that there are different areas of the inner fabric, so the air permeability of the inner fabric depends on which portion of the inner fabric is cut to the particular size and tested according to the Frazier method.  
Elsherif does, however, set forth that porosity (and thus the permeability) is a result effective variable, wherein changing the porosity is utilized to provide the particular rate in both volume and velocity of air and thus the amount of cooling/ventilation at each surface (see Elsherif, col. 4, ll. 21-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and thus the permeability of particular areas of Elsherif, for the purpose of arriving at the particular desired flow rate of a particular user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Elsherif does describe that the inner 18 and outer layer 20 are air impervious (abstract).
In related art for impermeable layers, Parish describes that impermeable layers maybe have a permeability of less than 2 CFM (CFM utilized to show ft3/ft2/min, para. 0043, IDFL shows that the conversion is 0.508, 1.99*0.508 is 1.01).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outer layer of Elsherif to provide a material that would follow a test for impermeability so that the user could be certain that the material was of a certain permeability for use.  That is, the claimed range includes a permeability that can be considered “impermeable”.  
Regarding claim 24, the garment of Elsherif as modified describes the limitations of claim 24, but does not explicitly describe wherein the air permeability of the first region of the inner fabric, measured by testing a requisite number of samples of the first region in accordance with the Frazier method, is in a range of 1 to 50 cc/cm2/s but does describe that the inner 18 and outer layer 20 are air impervious (abstract).  
In related art for impermeable layers, Parish describes that impermeable layers maybe have a permeability of less than 2 CFM (CFM utilized to show ft3/ft2/min, para. 0043, IDFL shows that the conversion is 0.508, 1.99*0.508 is 1.01).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Elsherif to provide a material that would follow a test for impermeability so that the user could be certain that the material was of a certain permeability for use.  That is, the claimed range includes a permeability that can be considered “impermeable”.  
Regarding claim 25, as applied to claim 13, the garment of Elsherif describes the limitations of claim 25 but does not explicitly describe wherein: the air permeability of the outer fabric, measured by testing a requisite number of samples of the outer fabric in accordance with the Frazier method, is between 0.05-20 cc/cm2/s, and the air permeability of the inner fabric, measured by testing the requisite member of samples of the inner fabric in accordance with the Frazier method, is between 1.0- 50 cc/cm2/s.  
It is noted that different areas of the inner fabric are recited, so the air permeability of the inner fabric depends on which portion of the inner fabric is cut to the particular size and tested according to the Frazier method.  
Elsherif does, however, set forth that porosity (and thus the permeability) is a result effective variable, wherein changing the porosity is utilized to provide the particular rate in both volume and velocity of air and thus the amount of cooling/ventilation at each surface (see Elsherif, col. 4, ll. 21-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and thus the permeability of particular areas of Elsherif, for the purpose of arriving at the particular desired flow rate of a particular user, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Elsherif does describe that the inner 18 and outer layer 20 are air impervious (abstract).
In related art for impermeable layers, Parish describes that impermeable layers maybe have a permeability of less than 2 CFM (CFM utilized to show ft3/ft2/min, para. 0043, IDFL shows that the conversion is 0.508, 1.99*0.508 is 1.01).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outer layer of Elsherif to provide a material that would follow a test for impermeability so that the user could be certain that the material was of a certain permeability for use.  That is, the claimed range includes a permeability that can be considered “impermeable”.  
Claims 1 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato (US 3468299) in view of Chen (US 20160270457) and Elsherif et al. (US 5564124). 
Regarding claim 1, D’Amato describes a garment (overcoat 10), comprising: 
a blower device (device 40) having an inlet (louvres 64) and an outlet (opening at bushing 44); 
an outer fabric (panels 16, 18, 20, 22, 14); and 
an inner fabric (lining 24) attached to the outer fabric (at 26, 28, 30, 32, 34, col. 2, ll. 39-44), wherein: 
the blower device (40), the inner fabric (24) and the outer fabric (16, 18, 20, 22, 14) are configured such that: 
an internal space (space 36) is defined between the outer fabric and the inner fabric; and 
ambient air that passes through the outlet by driving of the blower device flows into the internal space (air passes through the space);
the inner fabric is attached to the outer fabric along an edge portion (at 26, 28, 30, 32, 34, col. 2, ll. 39-44) of the inner fabric; 
the inner fabric includes a first region and a second region (see annotated Fig. 3);
the second region (i) has a higher air permeability (has a higher permeability because it includes apertures 38) than the first region and (ii) is bounded on edges and surrounded by the first region and the edge portion (is surrounded by the first region and edge 30); and an entirety of a surface area of the first region is larger than an entirety of a surface area of the second region (the first region is larger than the second region).
D’Amato does not explicitly describe that the blower is removably mountable, and that the blower is mounted on the outer fabric and when the blower device is mounted to the mounting part, the inlet is on an outer side of the outer fabric and the outlet is on an inner fabric side of the outer fabric.  Rather, in D’Amato the blower is mounted on the inner fabric and the inlet is on an outer side of the inner fabric and the outlet is on an inner fabric side of the inner fabric.
In related art, Chen describes a garment in which the fan is removably mountable (para. 0019) on the outer fabric (layer 11) via a mounting part (retaining ring 22) such that the inlet is on the outer side of the outer fabric and the outlet is on an inner side of the outer fabric (see Fig. 3).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment to include a removable fan on the outer surface so that the garment could be washed without destroying the blower, and to permit easier transport of the blower.  Rather than mounting on the interior surface which would cause the user to bump into the motor while walking (see Fig. 3, D’Amato) by having the motor mounted on the outside there would be a buffer of air between the motor and the user (see Chen Fig. 3) or in the least it would be easier for the user to grasp and move (see D’Amato, Fig. 6).  Furthermore, such mounting of a component is also obvious to try as there are only a finite number of identified, predictable solutions with a reasonable expectation of results.  That is, the blower could be mounted on one of two layers: the inner layer or the outer layer.  One of ordinary skill could have pursued placing the motor on the outer layer with a reasonable expectation of success. 
D’Amato does not explicitly describe the internal space is configured such that, when the garment is not worn and the blower device delivers the ambient air into the internal space at an air volume Q (cubic meter per minute: m3/min), the air volume Q and an internal pressure P (pascal: Pa) of the internal space satisfy a relationship of P > 1.1Q2.
Elsherif describes that this relationship is a result effective variable, wherein changing the size, shape, and porosity of foam sheets are utilized to provide the particular rate in both volume and velocity of air and particular pressure (see Elsherif, col. 4, ll. 21-50 describing changing the porosity and providing sufficient pressure, but not too much to provide excessive puffing).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the porosity and shape of the particular areas of D’Amato, for the purpose of arriving at the particular desired flow rate of a particular user and desired “puffing” to provide a comfortable garment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).

    PNG
    media_image5.png
    510
    619
    media_image5.png
    Greyscale

Regarding claim 21, the garment of D’Amato as modified includes wherein: an entirety of a surface area of the inner fabric surrounded by the edge portion (26, 28, 30, 32, 34) is larger than an entirety of a surface area of the outer fabric surrounded by the edge portion (the lining is bulged, see Fig. 4, col. 2, ll. 48-53, therefore the lining is larger than the surface of the outer layer which it covers).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Amato (US 3468299) in view of Chen (US 20160270457).
Regarding claim 12, D’Amato describes a garment (overcoat 10) to which a blower device (device 40) having an inlet (louvres 64) and an outlet (opening at bushing 44), the garment comprising: 
an outer fabric (panels 16, 18, 20, 22, 14); and 
an inner fabric (lining 24) attached to the outer fabric along an edge portion of the inner fabric (at 26, 28, 30, 32, 34, col. 2, ll. 39-44) wherein: 
the inner fabric (24) and the outer fabric (16, 18, 20, 22, 14) are configured such that: 
an internal space (space 36) is defined between the outer fabric and the inner fabric; and 
ambient air that passes through the outlet by driving of the blower device mounted to the mounting part flows into the internal space (air passes through the space); 
the inner fabric has higher air permeability than the outer fabric (it is inherent that the inner fabric has a higher air permeability than the outer fabric as the air passes inward to the user, if the outer fabric had a higher air permeability then the air would pass outward away from the user);
an entirety of a surface area of the inner fabric surrounded by theportion (the lining is bulged, see Fig. 4, col. 2, ll. 48-53, therefore the lining is larger than the surface of the outer layer which it covers);
the inner fabric includes a first region and a second region (see annotated Fig. 3);
the second region (i) has a higher air permeability (has a higher permeability because it includes apertures 38) than the first region and (ii) is bounded on edges and surrounded by the first region and the edge portion (is surrounded by the first region and edge 30); and an entirety of a surface area of the first region is larger than an entirety of a surface area of the second region (the first region is larger than the second region).
D’Amato does not explicitly describe that the blower is removably mountable, and that the blower is mounted on the outer fabric and when the blower device is mounted to the mounting part, the inlet is on an outer side of the outer fabric and the outlet is on an inner fabric side of the outer fabric.  Rather, in D’Amato the blower is mounted on the inner fabric and the inlet is on an outer side of the inner fabric and the outlet is on an inner fabric side of the inner fabric.
In related art, Chen describes a garment in which the fan is removably mountable (para. 0019) on the outer fabric (layer 11) via a mounting part (retaining ring 22) such that the inlet is on the outer side of the outer fabric and the outlet is on an inner side of the outer fabric (see Fig. 3).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment to include a removable fan on the outer surface so that the garment could be washed without destroying the blower, and to permit easier transport of the blower.  Rather than mounting on the interior surface which would cause the user to bump into the motor while walking (see Fig. 3, D’Amato) by having the motor mounted on the outside there would be a buffer of air between the motor and the user (see Chen Fig. 3) or in the least it would be easier for the user to grasp and move (see D’Amato, Fig. 6).  Furthermore, such mounting of a component is also obvious to try as there are only a finite number of identified, predictable solutions with a reasonable expectation of results.  That is, the blower could be mounted on one of two layers: inner or outer layers.  One of ordinary skill could have pursued placing the motor on the outer layer with a reasonable expectation of success. 

    PNG
    media_image5.png
    510
    619
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732